Warner, Chief Justice.
This was a bill filed by the complainant as the adminisistrator of Moses Horshaw, deceased, against the defendant, who was the widow of said deceased (since intermarried with McClure), .praying for an account and settlement in relation to certain described property alleged to be in her possession, under a purchase made by her at the administrator’s sale of her deceased husband, under the circumstances therein alleged and set forth, but which had not been paid for by her. .On the trial of the case, the jury, under the charge of the court, found the following verdict: “We, the jury, find for the plaintiff, and that the land in dispute belongs to the estate of Moses Horshaw, yet .to be administered by the administrator, for distribution to the heirs and creditors of said estate, and that the injunction be made perpetual.”
Upon this verdict the chancellor entered a decree, that the complainant, as the administrator of Moses Horshaw, do recover of the defendant, Sarah Horshaw, now Sarah McClure, the premises in dispute, and that the clerk issue a writ of possession for said land, to be administered as the property of Moses Horshaw. The defendant made a motion to set aside the verdict and decree, and for a new trial, on the various grounds alleged therein, which was overruled by the court, and .the defendant excepted.
It appears from the evidence in the record, that Moses Horshaw was the father of Alonzo; that after his death, the complainant, Williams, and Alonzo, became the administrators on his estate, and, as such administrators, sold the land now in controversy at public sale, which was bid off by Heal and Harris, who never paid a dollar for it. .There was an agreement between them and Alonzo, that he was to take their bid, and the administrators made a deed for the land to Harris and Deal, and they made a deed to Alonzo, and all the deeds were turned over to the complainant, Williams, as escrows, to be delivered to Alonzo when he paid for the land, which he never did, although he went *499into the immediate possession of it. Alonzo Horshaw died in 1862, and the complainant, Williams, became his administrator, and, as snch, sold the land as the property of Alonzo Horshaw, in 1863, when it was purchased by his widow, Sarah Horshaw, now Mrs. McClure. She has never paid anything for the land, and no titles were made to her for it, although she remained in possession of the land up to the time of the trial. At the time she purchased the land, she knew that her former husband, Horshaw, had not paid anything for it. In view of the facts of the case, can the complainant, either as the administrator of Moses Horshaw, or as the administrator of Alonzo Horshaw, recover the possession of the land from the defendant by the decree of a court of equity, for the purpose of again administering it as the property of either of his intestate’s estates ? In our judgment he cannot. The most that the complainant can now claim as the administrator of either of his intestates, is an equitable lien upon the land in the possession of the defendant, Mrs. McClure, formerly Mrs. Horshaw, for the unpaid purchase money due therefor by her deceased husband, Alonzo Horshaw, at the time of his death, she having purchased the land as the property of her deceased husband, at his administratoz’’s sale, with full knowledge that the land had not been paid for by him, and she not having paid anything for it. The equitable z’elief to which the complainant is entitled, is to have the land sold by a decree of the court, and so znuch of the proceeds thereof as shall be found to have been due for the land by Alonzo Horshaw at the time of his death, be paid to the administrator of Moses Horshaw, and the balance, if any, be paid to the defendant, Mrs. McClure, formerly the widow of Alonzo Horshaw, who was the purchaser of the land as his pz’oper.ty after his death, upon final settlement between her and the coznplainant, as administrator of Alonzo’s estate.
The complainant was a competent witness to testify in the case, except as to any contract made ■ between hiznself and the deceased, Alonzo Horshaw, in relation to the lands *500There was no error in admitting in evidence the record of the- equity suit in Habersham superior court.
Let the judgment of the court below be reversed.